DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 - 9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with, fails to disclose or make obvious an apparatus placed within a surgical port for a robotic arm comprising a base, a member, a tracking member, and a marking element; wherein the member has an extended configuration and a compressed configuration, and further wherein when in the extended state configuration, and further wherein when in the extended state, the marking element does not come into contact with the patient, and when in the compressed configuration, the marking element comes into contact with the patient.
 The closest prior art, Solar et al. (US 20130096570 A1), discloses a base, a member, and a tracking member; however Solar does not disclose or make obvious a marking element, wherein the marking element is connected to the member, such that when the member is in an extended state the marking element does not come into contact with the patient, and when in the compressed the marking element comes into contact with the patient. It would not have been obvious nor is there motivation to modify the device of Solar such that the combination cures the deficiencies of Solar, as any modification could render the device of Solar inoperable for its intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771